      CASE 0:18-cv-01445-DSD-ECW Document 97 Filed 12/06/19 Page 1 of 3




                                                                                                          PETER M. LANCASTER
                                                                                                                   (612) 340-7811
                                                                                                               FAX (612) 340-8856
                                                                                                     lancaster.peter@dorsey.com


                                                December 6, 2019

VIA ELECTRONIC FILING

The Hon. Elizabeth Cowan Wright
United States District Court
342 Federal Building
316 N. Robert Street
St. Paul, MN 55101

        Re:     West Publishing Corp. v. LegalEase Solutions, LLC, No. 18-CV-01445

Dear Mag. Judge Wright:

       This letter is written on behalf of third-party subpoena recipient ROSS Intelligence, Inc.
pursuant to the Court’s November 22, 2019 Order to provide ROSS’s view with respect to
outstanding issues between the parties. Based upon the representations of counsel for West,
ROSS understands that a number of issues have been resolved, but that the issues addressed
below remain in dispute.

        I.      Search Terms

       The parties have been unable to reach agreement on three specific search terms,
despite ROSS offering a compromise (at least with respect to the search term “Westlaw”) that
would allow West’s counsel access to the search term hits while providing sufficient assurances
to ROSS that its competitively-sensitive documents – which ROSS believes are irrelevant to the
subpoena – are appropriately protected. Specifically, ROSS proposed providing counsel for
West access to the unique “Westlaw” search term hits in a database provided by Dorsey &
Whitney, and agreed to produce those documents West identified as responsive to the
subpoena (subject to confirmation by ROSS). West rejected ROSS’s proposal.

        For further context, ROSS agreed to run the majority of the search terms identified by
West (excluding terms “Westlaw,” “Lexis,” and “LexisNexis,” collectively “the Disputed Terms,”
and has already produced more than 4,000 documents as a result. Although ROSS did not
conduct a document-by-document review of these documents, ROSS believes, based on its
preliminary assessment of the documents, that the majority of these documents are irrelevant to
the requests in West’s subpoena. ROSS’s ongoing privilege review of a subset of these
documents supports this belief: 1 of the more than 2,000 documents reviewed to date, not one is
relevant to the requests in West’s subpoena. This includes documents that hit on the following

1 The population currently under review consists of documents and their family members that hit on one

or more of West’s requested search terms (excluding the Disputed Terms) and also hit on one or more
privilege terms.


                        50 South Sixth Street | Suite 1500 | Minneapolis, MN | 55402-1498 | T 612.340.2600 | F 612.340.2868 | dorsey.com
      CASE 0:18-cv-01445-DSD-ECW Document 97 Filed 12/06/19 Page 2 of 3



The Hon. Elizabeth Cowan Wright
December 6, 2019
Page 2


search terms: Legalese; Nuance; Variation*; Review w/5 Project; LPO; “answer file*”;
“Keynumber*” or “Key number*”; “Keycite*” or “Keycites*”; “Headnote*” or “Head Note*”; “Best
Practices Guide”; CodeMatrix; Muhammad w/2 Ansad; Joy w/2 Saphla; Chris* w/2 Cahn;
Savitha; Anitha; Anurama; Vinitha; Biji; Anu; Lakshmi; Visakh; Keerthi; Safwan; Siby; Reshma;
Leo w/2 Kuriakose; Rejitha; Kiran; Brijesh; Abraham w/2 Regin; Neha; Divya; Siddarthan;
Gayathri w/2 Prasad; Sankalan; Rajesh; Anjana w/2 Mohan; Aditya; Sandesh; Sobha;
Stephanie; Arya; Anjana w/2 Varghese; Smruthi; Riswana; Shabna; Thressy; Aparna; Rohit w/2
Baben; Sanjana; Anjusha.

        ROSS objects the Disputed Terms because they are not appropriately tailored to identify
documents responsive to the subpoena, 2 and because they will return irrelevant, competitively-
sensitive documents. ROSS views both Westlaw and LexisNexis as competitors, and has a
significant number of communications that discuss Westlaw and LexisNexis as competitors and
that are entirely unrelated to the subject matter of the subpoena. If ROSS is required to search
thirteen custodians for every mention of those two competitors, ROSS then either must spend
thousands of dollars in costs and fees to review and produce any responsive documents it
locates, 3 or elect to disclose competitively-sensitive documents to one of the competitors at
issue. This is inconsistent with both Rule 26(b)’s proportionality requirements and Rule
45(d)(1)’s requirement that West take steps to “avoid imposing undue burden or expense” on
ROSS.

                A. “Westlaw”

         ROSS searched for previously-unreviewed documents that hit on “Westlaw,” and
identified 4,342 unique hits on “Westlaw;” including family members increases the document
count to 6,964. 4 ROSS estimates that it would cost at least $10,000 to review this population of
documents, on top of the fees that ROSS has already incurred and continues to incur.

         In an effort to resolve this issue, ROSS offered to provide West’s counsel access to a
database – hosted by Dorsey & Whitney – that contains the unique Westlaw hits and their family
members. West could then review the documents and, to the extent it identifies any documents
it believes are responsive to the subpoena, request their production, subject to ROSS’s review.




2 ROSS has not excluded documents from its review and production because they hit on the Disputed

Terms. Any document that hits on one of the Disputed Terms and either itself hits on another search
term or is in a family with a document that hits on another search term has been reviewed for
responsiveness and/or produced.
3 ROSS previously tested “Westlaw” as a search term by reviewing a sampling of documents that hit on

the term, and found that the term returned many non-responsive documents and that those documents
identified as relevant to the subpoena contained another search term on ROSS’s original list of search
terms. See Dkt. No. 75 (Johnson Decl.) ¶ 15.
4 ROSS is currently processing the data for four additional custodians requested by West. Inclusion of

their data will likely increase the document count and the associated cost for review.
      CASE 0:18-cv-01445-DSD-ECW Document 97 Filed 12/06/19 Page 3 of 3



The Hon. Elizabeth Cowan Wright
December 6, 2019
Page 3


        West rejected this offer, instead suggesting that ROSS produce to West every document
that mentions Westlaw and identify the documents as Highly Confidential under the terms of the
protective order. Given the extraordinary over-breadth of this search term, and the sensitive
nature of the documents, irrelevant to the subpoena, that will be captured by the term, ROSS
does not believe this is an acceptable solution, and it does not alleviate ROSS’s concerns
regarding producing documents regarding a competitor to that competitor, who may learn –
even inadvertently – of the contents of those documents. To the extent that the Court orders
ROSS to apply the “Westlaw” term, ROSS respectfully requests that the Court allow ROSS to
provide West access to these documents in a database hosted by Dorsey & Whitney.

               B. “Lexis” and “LexisNexis”

        West has asserted that “Lexis” and “LexisNexis” are relevant to LegalEase’s
counterclaim and West’s defenses thereto. West has not made any further effort to explain how
internal ROSS documents mentioning LexisNexis (ROSS long ago produced all
correspondence with LegalEase) could be relevant to any issue in this case. For this reason as
well as the concerns set forth above, ROSS requests that the Court order that ROSS need not
search its documents for “Lexis” or “LexisNexis.” To the extent that the Court does order ROSS
to do so, ROSS requests that it be permitted to provide access to the documents in a database
hosted by Dorsey & Whitney, as set forth above.

       II.     Privilege

      ROSS is in receipt of West’s letter requesting in camera review of 10 documents from
ROSS’s privilege log, and will provide those documents to the Court under separate cover
pursuant to the Court’s November 22 order. ROSS stands behind its privilege calls and
welcomes the Court’s guidance.

       III.    Slack Data

         Earlier this week, on December 3, ROSS provided West an estimate of the known costs
it believes are subject to cost-sharing pursuant to the Court’s November 22 order, which are
$5,323.50. These are the costs for a first-pass review of the search term hits in its Slack data;
ROSS is unable to provide an estimate for privilege or redaction review because the population
for privilege and/or redaction review will not be known until the first-pass review is complete.
Despite the Court’s Order resolving the cost-sharing issue, West has instructed ROSS not to
proceed with this review until authorized by West.

                                             Respectfully submitted,

                                              /s/ Peter M. Lancaster

                                             Peter M. Lancaster
PML:dbr
cc:    All Counsel of Record
